OFFICE   OF THE ATTORNEY     GENERAL     OF TEXAS
                                       AUSTIN
i
    a-    c. MANN
    1IIQ*nNun)rL
.




: for 4n      op




      r                                                      qua.lfica~
                                                             of M81d4a08
          la th8 state                                     tb ?4x4?aptioa
          Certlflaoter                                    amide&as   af
          Ga1vsreon en
          were met ‘chn                                  :~%z941.
                                                  ~fmknoth4r Stat44
                                                   now live wt.thtfreia



                                   4WXlWjUS8830&t Ofd4V4b&iIkt IUld
                                  irr'd+kllSa   pFOjWt8,     curd Othalr8,
                                  hi8 COtmty,~ there 8~4 a gPbat, atibep
                                         the. Sate of Teuri'wixo     r4aah4d
                                         Jan-     lat, lf#l,     who would
                                        ffbd firrmvo~tlngii th4y am not
          entltlsdto ex4mptlon~Osrtifioat48,iq q   4lwtion
          hela.daringthe p4r 1942 srtdinto the,ecrrl~popWan '~.
          of 1943; th4r4ior4.tI?amatter vu1 hqive‘tobe aetea-
          mLpbd '38to uh4ther th684 p4OPl4,WhCWillharv4F4Si-
          deat quaLLflcatioaaB4for4 any eleotian,are 4ntltled
          to aa gr4mptlcaCartlflaatrr "
    %onoz%bl%fZb%.r~%a
                    B. l'h%4~d, Pi84 2


              It i8 OUF bXfmtiO?l th%t the ~~~tiOZl Of mte8tCCl
    County 18 81,173,sod the poptthticn Of the Oity of QtiY%8t%Xi
    gas 60,862, aocording,totha F%d%ti c%llSOa Of 1940.



             "A pCrl.3
                     trU Su    b% aOll%et%dima %wwy pa~8on
        betmMntheage8 of twaty-cneBpd8lx);Jyems who
        l'48~inthk%fht%t% OBth% ft?8tdsJOfJslmcrryp~-
        ceding it8 levy, Iadlaw not t%xeQ,p%r%ckn% lIl%W%,
        b&S%, dJ3SfOS@!Bbt ZW tbo8%~h%hn~%108t8hsnd
        03 root, 0~PO           dluabd, exoept%d.Tt f&all
                      nsaubkntlly
        be p%ld at any tlm% b%tw%w tb% flmvt d%y or Ootob%r~
        and the flrrrtday af Pebrnery folloyUg~ aad the pep-
        eon wbesahe pap ft, fshsll bo eatltledto his poll tax
        r4ceipt,evea if bfr other t%X48 %r% u&p%ld."



)            ~ergpsrbanwhr,isplorethur8ixtpy~~          aid
        or who 18 blind ox d%%f or dumb, or is p%m%mntly
        disabled,or h%a lost On% h%nd or foot* Oh%ll b% %ny
        t%tl%d to vat% wlthoutbs%ag r%qulx%ato pay a poll
        t8X, if h4 ha8 obtatsed bi8 O%FtifhtShteOf %X%SQtitXl
        frc%tth4 oot.mtytax col3eotoP'wh%a th8 Iram%ia liw&r%d
        by th% pr4~~8mul Of this tit&e."
             In thb caee if Pswkelr
                                  VII.,
                                     Rudy (&Dir.      ADD.).170
    9. bf.1042, it i8 8ddt
             %l% WOrd8 'DC&k tax' amaa a tax upoa a'pamoa-
        a C%~it%tiOnt%X-%YA&iPthi8Stat% SOOht%X .fS
        levi%d by l.%wupon %3.lJn%zopimWm% betw%%n 21 and
        60 yeacs of age with certainexaeptionsnat n404%8%ry
        to bahsm statedi44%'
             In otu opinion30. O-2208 #a%8 d%prtmeat bald1
             "A parson i&not linbfe far the payplantof the
        PO11 tRX Ud%S8 h% aheu h%VS l'%illi&d %3Xt&28 4tat4 Ol!A
        ths first day of JatnIarypr%%%d2lqfto lsrgkrg;it
        fO114lI8that a D4rSOIlwho ltloV48
                                        t0 24X%8 fSX% %ZIOthsF
        stats Is Harah of th% yser 3939 ie pQt Ii%b~e for th%'
        p8ym8ntofapoll tax $0 qurlvyhipto vca% In th%
        year 1940. mPZW8t Vdr wOOdls8, 208 & w.'963 (ot.
        '2%~.App., mit diECdSS%d).”
I jonorableChasrler
                  11.Ilaea&$d,~
                              Psge 3


           m,  fo11or8, th%rsfor%,that und%r th8 fact eubnritt%d
  g qu.-u.t. thoss pemton8vho ,dldnot reside in Qalvsstoncoun-
             on Sang    l,@U, wauld not b4 liable Sor.noraub-
  j4& to $y a poll tax uadsr th% law8 Of the St&+4 Of %%Xa8 for
  that y0ar.




             I~'.* + + pl'OVid4dthat 'sayWt4r wfia.i8eubbgest
       to p&j a poll tz3Xunder tih4law8 of thin M.&4 or
       OrdiaallC48   Of eLIyCity ?P tOWXiOf t-8 e't4t4,Eihsll
       havq paid said tex ?4@m offer%% tb vote at any
       eleationIs this state 8M%Jlds 4 reoelpt eh6wing '.
       that said poll.tsxwas.pei8before the let day,oS
       PebruarJEext preeed*~ suah electi%az)    and; If said
       VOtSP  ~123 0XeSlQtf&l!ApZb* S'pou .t= aad T4eide8
       in a city of 10,000 inhabitantsor more, he OF she
       muat~procum a certificate,ehowinghisNor her'exemg-
 r’-
   >   tion ea. r4qulredby,this title.;** f      (Dndewaoring
   !   cura)
          Article 2968, of thtvRevIseit   Civil Stetutkaof GO,
  providea:
            NEwry person who itsexemptedby law fms the
       payznentoi'thepoll tctx,~Eher              reapepta


       %a~4 bbaone entitledto ‘an& exemptionoIa$aln
                                                  from the
       tax collectorof th8 coun~'of his or he~~m&!lena4,
       a certlficat~ ahowlaghis-OF.her exmtiok from +&e
       paymsnt of a poll tax." (Uizdereooring
                                            oura)
            'St& ex t pama. S&        &$ath atatb’hiensntb,
       age; i-444, noun                a.%@.qW&m, length of
                     "$ y of reraidsnae;
       tlms h% hss resided,3n eaid county;snd the length OS
       time ~Lnthe city, and the aumbw of th% ward 02 voting
       precinctin wI&oh &9 mafib8,   and f&au al80 state his
       street oddreasby am114 and amber, if nutnbsred, axidthe
       @'CfUnd8  -on Which                   from payiS%nt Of
                           h4 claim8'exemption
       a PO33 tax."
     EonorabZeCharlesII.Theobald, pago 4


                Art1010 2968~~ of tha Re&ed   Civil statutesof Texas,
     pi-ovidh
            r
              Qvemy person not Jn&t. to.the ciisquau.fioa-~
         tio&J pat out in AlW~lO 2954 of the Revisedcivil
         StatutesOS 1925 who..does not rqrlde in a city OS
         10,000 lnhabitantaor more, ana uriola exempt mcm
         The~3mentofauolX      taxbrreat3onof the iaetthat
         he.or she has not-yetx%mh&~the age of 21 year#&
         the let day Of JanuaTgpreaedidgfta levy, or who~is
         exempt Sivm the payabat OS a poll tax beoause hr 0~.
         she~warn0t.e residhntof the stat* on the 1st day of .~
         January precedingits levy;btatwho &all. have since
         become eligibleEo~voteby resscm of length ai’~reaidenoe
         or age, ahall,   on op batore the 3lqt day of danu8ry of
         the yeax in whhh h6.or she offem to vote, obtak, fro@
         the Asseeeorand Colleotorof Taxes for the countyOS
i
         Us or her reaLdenee a certlflcat.8of exesptia firm
(
                                   and no such personwho ltae
         the paymentof a pOl3 .tax,~
         mm3    or ~rerclsed
                          to obtaaiaaaoh certiflcsteOf exemp-
;p       qmgrralthepa~ntofspoll~            smll+eallowed
         to vote.                     I
               "Suoh exemptjxmon abaU on oath etate ais name’:,
         age, raoe, oormtf of rmldence, oacupation,length of'.    ’
         t-8  he ha8 msidedinthe Stata Of If~X8~,~th~l~th
         oftlmeheha~ res3.dedlninldoounty,       the lengthof
         t&e ln the aity, and the ntnnbe~of the wsrd or votIzqg
         ~preoinctin which ha r08ldew,and shall ala0 state hL61
         .streetaddmaa by name and numbel), if numbered,aad
         his or her rural address iz not 8 res+dent~ of'a city
         or villJ3gs.He shtal also state the griermds  upon whloh
         he ola3.m sxemptioxi Sram the payment of B poll tax, and
                          pertainingtomforeign-born
         sxch I.nSor?PatI.aP                          oitixti
         oa is's& out in the certificatehemI+after preaml.bed.'
          (TJnderseoringours)            ..                    ,.
               In the case of Clapk VII,Stubb'(Ct..Civ:Apgl)~13T 3. w.
     (26) 663, the court,heldt
              wAppelleechalUmged-the votes of *-+ l bearwe
         each of them became 21 years of a&m per  January,
         1938, and p:riorto ~ovembex8, 1938, ~(thedate of the
         election) and under the governIs statute,therefore,
         they were not entitledt0 vote Vith0Ut q eXe-85@10~
         c.ertftlcate. Artic3.e2$G%a;+V&r~on~aAnni Oiv. Stat.*
         Ads of 1935, 44th big. p. 686, dh. 292, Seoi 1,~ pm-..
         vfdes that each of the voto&stiqueatLonuaa requiretd
         to obtain an exemptionoartif%ate before he OF'.she
HonorableObm~es..H.!Fheobald,
                            page 5 -


    would bo entztlodtm vote. Roither of thm obtained
    such..aaertificate. The atatutoIs mmadatoryand
    these votem were not qualifiedto vote tit.$heelec-
    tion,snd the trial oomt correotl~excludedall or                  :
    such votes.a
          Ih tab case of Ro@mi 61, Smith et al, lli38. W. (26)
         ~’
678, the Boawmaat. Co?irtof Civil Appeal8held that, In an oleo-
tion coateat,the reSusal(u1the part of tie dfistrfat   cowt hea+
ing sauteto otamt~ a vote by a party who beoame 21 yearn of age
beforean olo&&on held og April 3, 1937, and subsequentto
Jyluar~1. 1937, ~88 not error,, wham ,maohvoteo failed to ob-
taln from the.tax aasesaop,+ndoolleator   a scrrti.fioatC’or
                                                           eiemp- ..
tion and that such psrsonwa8!not a qtxal%Sfed  voter..As allthor- :
ity for thla holdins,the oeurt cited Artfole 296&r,Vernoa8~
zt;tsd .$lF” Stfutes, ~f~Ct+ ~1935,44th I.eg.,p.~686, e. 292,
   . .                                                     . ...~.
          It till be noted tbat with the exceptionoS~the prorf-
,sionid A&ale   296&s, aupra, that there 5.eno.spoolfiastatutory
sxemptionwith ref&mncs to personsmoving Into thin.state eubao+
         JBDIUL~ lat of tha 'par for whioh the polX,tax Iti
quent tom,                                                  'loviqd.
It will Abenoted that w provlslom of A&lclo -68, euppa. am
applicable,to “Everyperson who.Is~exemptedby lav from $3~ pay-
ment of tha:poll tax. Doea this statuteinaludo;by I.n@Zoatlom,
.person#moviag into the State of Texas.subsequentto January1st
of the yeax .Sorwhich the poll tax 18 levied?      ( :.
         In cooley on l’axatian,   4th Ed. Vol. 2, sec..
                                                       ,651i,~
                                                             it is
2dll:                                               ,. "."
        I"!kbxex0lnptlonAxe     of two klads. 'Ehs'sirat ldaa
    is an exprtiss    exemption0s aertulnprepertrfrcm all, .’
    of ceri~@ taxes, eitbeel    entirelyor In.part.*‘:**
    The sooomdkind ia an exemptionbp omissionvb%oh map
    be .oithoraccidentalor intentional,as vhme the tax
    le laid on certainnamed propertywithoutmentImIng
    other property. Every ststutefor the levy of’taxee
    is 5~3a s0u.s~)   a statutemking exemptions;that i* to
    say, it leavesmany thingstmtaxsd whLch it would be
    entlrolycompetentto tax if the legislaturehad deem-
    od It wliseor go32tio.”
               In th4 aam4 Of ~h4lopW    *il.City of Austin (CUP. Gt.
     App. 5th cir.) 85 Pes38nl359, it ia so.ldt
                      a%xl?ultptlQn’
                                   meoneiros fromliabIlIty,from
             duty, rrcu 4*rvh4. Xtia 8gnoo,8         fsvorand lm-
             munltyj taken out rrcm lxldarth4 g4n4r41rul4 not to
             b4 llk4 oth4m who 4z4 not oxomptj r404ive4&s not
!            mak48r4turn~’          *
I                   xt   18 our Qp3nion,th4nroP4, thnt th4 x.&.sla~                            Y&-
I/   taded    to lnalwl4,    wfthin    tha   pmaw              of   AFti0l.e      2968,   gupra,
     thO84 p4Psoa4who       didnotrori&         in    th4
                                                     stat4  0iPezsa      onJsn-
 I   lJbrylsto?th4yeaProrvh%oht.h~pQll               taxirl4lrlijdandvhO
 !   reddS kr a Sity Or t&l          thOUapnb lnhabitants~Or mope and who
                                                                   are
     in other ruapoet6purrlititi    votmra a* oontempl4t4din Article
     2955 0r VOFXIC~~~S ci0fl stetot9~4 OX w-8.
!                   Tollare, th42e0rs advirod,ia 4nmmP to yaur qoeation~
!    tat     th08+3p0m~~h0hsv41110~4dint4               th4     stat4Or~42548snd
     your    oounty after January lt
                                   1941, under th4 ruling in the ~884
     of Ulmk VI).8tubba.supraeand Roger8 VII.spit& et al, eupre,
     and who do not reside inn city or 10,000 fphabitants~  Qrnore,
     and who hare eince bmmtu3 eligiblete vote by m88on    0r.x43gpih
     of r4si&m44  8a oontempla~ed   ti Arttile,2955,supa, are entitled
I    to bo ismued 04Ft1fuat48'0r    4xemptlanvlthln the p,rovlsioIm   or,
     and es aonteatplatod  in, Article 2968% of the R4vls4dCivil Stat-
     utes    or   T-S.

                    YOUS~S   fbth8r~dvmd            ehstiti~          th4      apiai~0rthi~
  departssentthat under the ruling in the 0444 of Clark vs. stubba,
t supra,and Roger4 VI).smith, et al, snpn, that those emionswho
  have moved late the State of !femr aface Janu4ry 1, 19i1, sab are
j In other nspcrotcl qualWl4d voters ai3 *ontomplatodin Art1014
1 2955, tmpn, 81~3who neide 33161t3fty0r 10,800 bhabitanta or
  more, are, under th4 provt8iaxu  0r ktio14 2968, 4ntasd    to re-
  ceiv4 corttiiicrtes 0r exsraptidn~FOIUth4 p4yment or poll tax a8 ,
i therelw4os#xmploted   sad provided.
!t            We trust that la th;his
                                   mannor ve have fully 4nswew4d
     YwaP
       ,..lnqtlby.

!



I
i
1~